DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempe et al. (US Patent Application Pub. No.: US 2006/0175913 A1).
For claim 1, Hempe et al. disclose the claimed invention comprising: a rotor (reference numeral 14) having a rotational shaft (see figures 15, 16); a stator (reference numeral 38) having a coil (reference numeral 70, figure 12) configured to rotate the rotor; a first substrate (reference numeral 169, figures 15, 16) mounting a sensor 
For claim 2, Hempe et al. disclose the first substrate (reference numeral 169) and the second substrate (reference numeral 172) being arranged to face each other (see figures 15, 16).  
For claim 3, Hempe et al. disclose the first substrate (reference numeral 169) being arranged between the stator (reference numeral 38) and the second substrate (reference numeral 172) in a direction in which the rotational shaft extends (see figures 15, 16).  
For claim 4, Hempe et al. disclose an insulator (reference numerals 160, 164, 168) configured to fix the stator (reference numeral 38), the first substrate (reference numeral 169), and the second substrate (reference numeral 172, see figures 12, 15, 16).  
For claim 5, Hempe et al. disclose the insulator including: a first mounting portion (reference numeral 265, see figures 12, 13B) configured to mount the first substrate (reference numeral 169, figure 15) thereon (see paragraph [0091]); and a second mounting portion (reference numeral 276, see figures 12, 13B) configured to mount the 
For claim 7, Hempe et al. disclose each of the first substrate (reference numeral 169) and the second substrate (reference numeral 172) including a connecting member (reference numeral 190) to be electrically connected to an external device (figures 15, 16), and the respective connecting members (reference numeral 190) of the first and second substrates are both arranged on one side of the rotational shaft in a direction perpendicular to the rotational shaft (see figures 15, 16).  
For claim 8, Hempe et al. disclose the first substrate (reference numeral 169) being arranged in an area forming part of a circumference of the rotational shaft (see figures 15, 16).  
For claim 11, Hempe et al. disclose when measured along the radius of the rotational shaft, the first substrate (reference numeral 169) and the second substrate (reference numeral 172) having mutually different dimensions (see figures 15, 16).  
For claim 13, Hempe et al. disclose a terminal member (reference numerals 164, 192) secured to the insulator (see figures 12, 15, 16), wherein the second substrate (reference numeral 172) is electrically connected to the coil via the terminal member (reference numerals 164, 192, see figures 12, 15, 16).  
For claim 14, Hempe et al. disclose an electric power tool (see figure 1) comprising: the motor for electric power tools of claim 1 (reference numeral 100, figure .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempe et al. as applied to claim 4 above, and further in view of Beyerl et al. (US Patent Application Pub. No.: US 2018/0262092 A1).
For claim 6, Hempe et al. disclose the claimed invention except for a heat sink, wherein the second substrate is fixed onto the insulator via the heat sink.  Beyerl et al. disclose a heat sink (reference numeral 160) with the power substrate (reference numeral 165) fixed on the heat sink (see figures 2A, 2B, 3), and when applied to the insulator of Hempe et al. this would disclose the second substrate being fixed onto the insulator via the heat sink.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heat sink as disclosed by Beyerl et al. for the second substrate of Hempe et al. for predictably providing desirable configuration for facilitating proper functioning of the device.  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempe et al. as applied to claim 1 above, and further in view of Kamogi (US Patent Application Pub. No.: US 2010/0320880 A1).
For claim 9, Hempe et al. disclose the claimed invention except for the first substrate and the second substrate being arranged within a range defined by a total length of the rotational shaft.  Kamogi discloses the first and second substrate (reference numerals 3a, 3b) being arranged within a range defined by a total length of the rotational shaft (reference numeral 1a, see figure 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrates arranged within the length of the shaft as disclosed by Kamogi for the first substrate and the second substrate of Hempe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 10, Hempe et al. in view of Kamogi disclose the claimed invention except for two bearings configured to support the rotational shaft rotatably, wherein the first substrate and the second substrate are arranged between the two bearings.  Kamogi further discloses two bearings (see figure 1a, on top and bottom of shaft 1a) supporting the shaft and having the first and second substrate (reference numerals 3a, 3b) being arranged between the bearings (see figure 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bearings as disclosed by Kamogi for the shaft of Hempe et al. in view of Kamogi for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hempe et al. as applied to claim 7 above, and further in view of Moein et al. (US Patent Application Pub. No.: US 2006/0053577 A1).
For claim 12, Hempe et al. disclose the claimed invention except for the respective connecting members of the first and second substrates being connected to the external device in two different connecting directions.  Moein et al. disclose connecting members (reference numerals 142, 202) having two different directions for connection to external components (see figure 3), which when applied to the connecting members of Hempe et al. this would disclose respective connecting members of the first and second substrates being connected to the external device in two different connecting directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two different directions as disclosed by Moein et al. for the connecting members of Hempe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following disclose embodiments of substrate configuration: US 9882446 B2 (Kitaji; Kazuya et al.), US 9391491 B2 (Yoshida; Kenichirou et al.), US 9359004 B2 (Kawata; Hiroyuki et al.), US 6906483 B2 (Tominaga; Tsutomu et al.), US 20180127020 A1 (ASAO; Yoshihito et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834